CONFESSION OF ERROR

PER CURIAM.
Leonard McCrary appeals the summary denial of his Rule 3.800(a) motion for credit for time served. Based on the state’s proper confession of error, we reverse and remand to the trial court with instructions to correct the defendant’s sentence to reflect the credit for jail time served when he was in the Department of Corrections’ custody from April 3, 2000 to April 15, 2002. Apparently, the trial court did not check the box instructing the Department of Corrections to compute and apply credit for the time previously served in state prison. See § 921.0017, Fla. Stat. (2004). Thus, because the July 15, 2002 sentence does not direct the Department of Corrections to give credit for this time served, the trial court’s order denying relief is *501reversed and the case is remanded to the trial court for the correction of the defendant’s sentence. See Johnson v. State, 881 So.2d 88 (Fla. 5th DCA 2004).
Reversed and remanded with instructions.